DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendments filed with the written response received on August 24, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claim 1 has been amended; claims 2, 4, and 6 are canceled; and claims 7 and 8 have been withdrawn. Accordingly, claims 1, 3, 5, and 7-10 are pending in this application with an action on the merits to follow regarding claims 1, 3, 5, and 9-10.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “convex radians” and “the contour of the stopper matches the outline of space between the slip-resistant blocks” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Page 1, l. 6-9 should read, “However, the exposed cleats of the non-slippery outsole can easily hurt The friction between the outsole and the ice field tend to wear off the cleats. For this reason, a frequent replacement of the outsole article is necessary.”
Page 2, l. 3-6, “When the first sole is being forced, the first sole deforms into a flat shape. The slip-resistant blocks are also deformed due to the deformation force of the first sole. The deformation stops when the slip- resistant blocks touch the stopper. As such, the stopper prevents the slip-resistant blocks from being deviated and deformed, and the limit portion impedes the first sole being influenced from the pressure generated by the force.”
Page 4, l. 10-14 should read, “The front sheath and the rear sheath are respectively sleeved at the front end and the rear end of shoe. The front sheath and the rear sheath are arranged with a plurality of cutouts in an anatomical distribution for fitting consideration. The arrangement of the cutouts enables the non-slippery outsole article to couple onto the wearer's shoe in a fixed, but detachable manner[[s]].”
Appropriate correction is required.
The amendment filed August 24, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Page 1, l. 18-19 states, “The contour of the stopper matches the outline of space between the slip-resistant blocks,” which is considered new matter. The previously filed written description and drawings of June 01, 2020 do not disclose this structure and the structure is not clearly discernable in the drawings. With regards to the written description, there is no discussion of the couture of the stopper, the outline of the stopper nor the outline of the space between the slip-resistant blocks, nor the space between the slip-resistant blocks. The Applicant' s Drawings do not clarify what the “contour of the stopper”, “outline of the space between the slip-resistant blocks”, and “the space between the slip-resistance blocks” is/are. Fig(s). 6 and 10 show the stopper and the slip-resistance blocks, and a depression between the two structures, but the drawings do not show the “contours” of the stopper matching the “outline” of the space between the slip-resistant blocks, as is being claimed.
Page 2, l. 3-4 states, “When the first sole is being forced, the first sole deforms into a flat shape. The slip-resistant blocks are also deformed due to the deformation force of the first sole. The deformation stops when the slip- resistant blocks touch the stopper,” which is considered new matter. The previously filed written description of June 01, 2020 does not disclose this action between the structures and the action between the structure is not clearly discernable in the drawings. With regards to the written description of June 01, 2020, there is discussion of, “When the first sole is being forced, the stopper avoids the slip-resistant blocks being deviated and deformed, and the limit portion impedes the first sole being influenced from the pressure generated by the force,” on Page 2, l. 1-2, “The stopper and the limit portion serve to avoid the slip-resistant blocks being deviated and deformed,” on Page 2, l. 13-15, “When the first sole (10) touches the ground, the first sole (10) deforms into a flat shape when under pressure of the body weight. The limit portion (52), defining the shape of the first sole (10), lessens the deformation of the pressure generated by the body weight. In the second embodiment of the present disclosure, a stopper (30) and the slip-resistant blocks (20) are mounted on the middle section of the first sole (10). When the first sole (10) is being forced, the stopper (30) avoids the slip-resistant blocks (20) being deviated and deformed in help of positioning,” on Page 4, l. 3-10, and “When the second sole (60) touches the ground, pressure generated by the body weight forces the second sole (60) to deform into a flat shape. The limit portion (62) defines the shape of the second sole (60) lessening the deformation generated from the pressure. The stopper (63) avoids the slip-resistant blocks (65) being deviated and deformed in help of positioning,” on Page 4, l. 22 – Page. 5, l. 2, however none of these statements specify that, “when the first sole is being forced, the first sole deforms into a flat shape. The slip-resistant blocks are also deformed due to the deformation force of the first sole” is/are as it is stated that the amended claim. Further, the Applicant' s Drawings do not clarify, “when the first sole is being forced, the first sole deforms into a flat shape. The slip-resistant blocks are also deformed due to the deformation force of the first sole” nor assist in understanding how this action between the structures would occur.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 1 is/are objected to because of the following informalities:
	Claim 1, line 6, should recite, “configured to prevent the plurality”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and claims 3, 5, and 9-10 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “wherein the top section of the first sole has convex radians in edge-to-center formation protruding from the bottom section of the first sole” on lines 9-10 which is considered new matter. The written description does not disclose this structure and the structure is not clearly discernable in the drawings. With regards to the written description, there is discussion of, “The top section of the first sole has convex radians in edge-to-enter formation protruding from the bottom section of the first sole” on Page 1, l. 17-18, “the top section of the first sole (10) has convex radians in edge-to-center formation protruding from the bottom section of the first sole (10)” on Page 4, l. 7-9, and, “The top section of the second sole (60) has convex radians in edge-to-center formation and the bottom section has a plurality of protrusions (64) distribution” on Page 4, l. 22-24, however none of these statements specify exactly what the “convex radians” of the top section of the first sole exactly is. Oxford Languages defines “convex” as “having an outline or surface curved like the exterior of a circle or sphere”, and “radians” as “a unit of angle, equal to an angle at the center of a circle whose arc is equal in length to the radius.” The Drawings filed on June 01, 2020 and November 29, 2021 do not show “convex radians” on the top section of the first sole. Fig(s). 8 shows that the first sole is arcuate as it protrudes from the shoe and Fig(s). 6 and 10 show the first sole, but the shape of the first sole is not circular nor spherical and because it is not circular or spherical, the first sole does not show a radian. Taking the Oxford Languages definition of “convex” and “radians” into account, what is described in the written disclosure and what is shown in the Drawings is not the same as what is being claimed.
Claim 1 recites the limitation “a contour of the stopper matches an outline of space between the slip-resistant blocks” on lines 13-14 which is considered new matter. The written description does not disclose this structure and the structure is not clearly discernable in the drawings. With regards to the written description, there is no discussion of the contour of the stopper, the outline of the stopper nor the outline of the space between the slip-resistant blocks, nor the space between the slip-resistant blocks. The Applicant' s Drawings do not clarify what the “contour of the stopper”, “outline of the space between the slip-resistant blocks”, and “the space between the slip-resistance blocks” is/are. Fig(s). 6 and 10 show the stopper and the slip-resistance blocks, and a depression between the two structures, but the drawings do not show “a contour of the stopper matches an outline of space between the slip-resistant blocks of the space between the slip-resistant blocks, as is being claimed.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 3, 5, and 9-10 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is indefinite as it recites “wherein the top section of the first sole has convex radians in edge-to-center formation protruding from the bottom section of the first sole”. It is unclear what is meant by “convex radians” as Oxford Languages defines “convex” as “having an outline or surface curved like the exterior of a circle or sphere”, and “radians” as “a unit of angle, equal to an angle at the center of a circle whose arc is equal in length to the radius.” As “convex radians” is not a term commonly known in the art, and the Applicant’s written disclosure does not define this term, it is unclear what structure the Applicant is intending to claim. Therein the metes and bounds of the claim are indefinite. For examination purposes, in combination with the 112a of the limitation “convex radians”, the Examiner cannot understand what structure the Applicant is attempting to claim and cannot deduce an appropriate interpretation for consideration therefore the recitation is presently free of art.
Claim 1, is indefinite as it recites “a contour of the stopper matches an outline of space between the slip-resistant blocks”. It is unclear what structures are the contour of the stopper, the outline of the space between the slip-resistant blocks, and the space between the slip-resistant blocks. Further, it is unclear if the space between the slip-resistant blocks includes the stopper or not, since the stopper appears to be in the space between the slip-resistant blocks. It is further unclear where the contour of the stopper starts/ends and where the outline of the space between the slip-resistant blocks starts/end. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “the stopper is between the slip-resistant blocks”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 9-10 (as best can be understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell US 9622545.
Regarding independent Claim 1, Bell discloses a non-slippery outsole article (Bell Abstract), comprising: a first sole (Bell Annotated Fig. 4, #404) and a plurality of slip-resistant blocks (Bell Annotated Fig. 3 shows the blocks which are molded protrusions of layer #304/#404; Col. 6, l. 47-51); and one single stopper disposed at a middle section (Bell Annotated Fig. 3) of the first sole (Bell Annotated Fig. 3 shows a single stopper in the middle of the first sole) and surrounded by the plurality of slip-resistant blocks (Fig. 3); wherein a hardness of the stopper is greater than a hardness of the slip-resistant blocks (Col. 2, l. 39-42, Col. 3, l. 55-56 [tungsten is well known to be the second hardest material on Earth therefore it is harder than any polymer/plastic]), the stopper is configured to avoid the plurality of slip-resistant blocks being deviated and deformed when the first sole is under force (Since the stopper is made of tungsten, it would resist deformation and not deform the first sole); wherein the first sole has two opposite sections, a top section (Bell Annotated Fig. 4) and a bottom section (Bell Annotated Fig. 4); wherein the top section of the first sole has convex radians in edge-to-center formation protruding from the bottom section of the first sole (See above 35 USC 112(a) Rejection); wherein the slip-resistant blocks are mounted (Oxford Dictionaries defines “mounted” as “set in or attached to a backing or setting” and from henceforth is interpreted as a structure being set in, attaches, or fixed in place on a base section such that the mounted structure is or becomes an integral part of the base section) in partition on the bottom section of the first sole (Bell Annotated Figs. 3 and 4; Col. 7, l. 21-30); wherein a contour of the stopper matches an outline of space between the slip resistant blocks (Bell Annotated Fig. 3 shows the stopper between the slip-resistant blocks); wherein the slip-resistant blocks have a rough surface (Oxford Dictionaries defines “rough” as “having an uneven or irregular surface; not smooth or level” and henceforth will be interpreted as an uneven surface; Bell Annotated Figs. 3 and 4 show the slip resistant blocks have an uneven surface thus making them rough; Col. 2, l. 17-23 notes the device, “enhances traction sole surfaces”), wherein the first sole and the slip-resistant blocks are made of rubber (Col. 7, l. 20-30), wherein a hardness of the slip-resistant blocks is greater than a hardness of the first sole (Col. 2, l. 39-42). 
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Bell discloses the structure of the slip-resistant shoe, there would be a reasonable expectation for the slip-resistant shoe to perform such functions as explained after each functional limitation.
Regarding Claim 3, Bell discloses the non-slippery outsole article according to claim 1, wherein a plurality of protrusions are mounted on the top section of the first sole (Bell Annotated Fig. 4 shows the plurality of protrusions are on top of the top section of the first sole; Col 7, l. 20-30).
Regarding Claim 9, Bell discloses non-slippery outsole article according to claim 1, wherein the non-slippery outsole article comprises a second sole (Bell Annotated Fig. 3), wherein the second sole has two opposite sections, a top section and a bottom section (Bell Annotated Fig. 4 shows the cross-section of both the first and second sole with a top section and a bottom section), wherein a plurality of slip-resistant blocks (Bell Annotated Figs. 3 and 4) and a stopper (Bell Annotated Fig. 4) mounted in partition on the bottom section of the second sole (Bell Annotated Fig. 4), wherein the slip-resistant blocks are made of rubber (Col. 5, l. 50-59) and have a rough surface (Oxford Dictionaries defines “rough” as “having an uneven or irregular surface; not smooth or level”; Bell Annotated Figs. 3 and 4 show the slip resistant blocks have an uneven surface thus making them rough; Col. 2, l. 17-23 notes the devices is designed with “enhances traction sole surfaces”).
Regarding Claim 10, Bell discloses non-slippery outsole article according to claim 9, wherein a plurality of elastic strips (Bell Annotated Fig. 3, #202) are respectively attached to the first sole and the second sole in help of forming the non-slippery outsole article (Fig, 3, #200; Col. 4, l. 21-25).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell as applied to claim 1 above, and further in view of Austin US 20190053575.
Regarding Claim 5, Bell discloses the non-slippery outsole article according to claim 1, but does not expressly disclose wherein a limit portion is mounted in a circumferential direction around the edge of the first sole, wherein a hardness of the limit portion is greater than the hardness of the slip-resistant blocks.
Austin teaches a slip-resistant shoe with a limit portion (Austin Annotated Fig. 4, #8; ¶0016) is mounted (¶0016) in a circumferential direction around the edge of the first sole (Austin Annotated Fig. 4 shows the limit portion #8 is located circumferentially around the sole #2).
Both Bell and Austin teach analogous inventions in the art of slip-resistant shoes. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Bell with the teachings of Austin such that there would be a limit portion around the edge of the first sole to give the first sole a place to attach straps to the shoe and hide the attachment points underneath the limit portion.
The device of Austin teaches all of the claim limitations of Claim 1, but does not expressly teach wherein a hardness of the limit portion is greater than the hardness of the slip-resistant blocks. However, the hardness of the limit portion being greater than the hardness of the slip-resistant blocks is a results effective variable with the results being a change in the composition and size of the slip-resistant blocks and the limit-portion itself. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the slip-resistant shoe the claimed hardness levels, in order to give the limit portion and/or the slip-resistant blocks the proper hardness, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

    PNG
    media_image1.png
    979
    707
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    1207
    556
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    412
    808
    media_image3.png
    Greyscale

Response to Arguments
Applicant’s arguments, filed August 24, 2022, with respect to the 35 USC 102 of Claims 1-4 and 9-10 and 35 USC 103 of claim 5 have been considered but are not persuasive.
Regarding the 35 USC 102 rejection of Bell, Applicant argues: 
The prior art of Bell does not teach the slip-resistant blocks being made of rubber and the stopper being made of plastic; the hardness of the stopper is greater than a hardness of the slip-resistant blocks; and the stopper is configured to stop the plurality of slip-resistant blocks from being deviated and deformed when the plurality of slip-resistant blocks are under force; one single stopper disposed at a middle section of the first sole and surrounded by the plurality of slip-resistant blocks (Remarks Page 2, 7th paragraph). 
The Examiner respectfully disagrees. In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e.,the stopper and slip-resistant block not being a cleat and/or metal spike) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As discussed in the rejection above, the stopper material being metal versus non-metal isn’t relevant to the structure of the invention, and the prior art of Bell meets the limitations of the invention as claimed. The stopper is made of a material that is harder than the slip-resistant blocks and the first sole, as required in Claim 1 of Applicant’s invention. Further, Bell discloses a slip-resistant shoe wherein a hardness of the stopper is greater than a hardness of the slip-resistant blocks (Col. 2, l. 39-42, Col. 3, l. 55-56 [tungsten is well known to be the second hardest material on Earth therefore it is harder than any polymer/plastic]), the stopper is configured to stop the plurality of slip-resistant blocks from being deviated and deformed when the plurality of slip-resistant blocks are under force (Since the stopper is made of tungsten, it would resist deformation and not deform the slip-resistant blocks). Bell discloses a slip-resistant shoe with one single stopper disposed at a middle section (Bell Annotated Fig. 3) of the first sole (Bell Annotated Fig. 3 shows a single stopper in the middle of the first sole) and surrounded by the plurality of slip-resistant blocks (Fig. 3);See the 35 USC 102 rejection above.
Applicant argues that the stoppers of Bell are cleats that use a metal spike, and not a slip-resistant rubber block, so the non-slippery rubber outsole is safer then the cleats of Bell (Page 4, 2nd paragraph).
The Examiner respectfully disagrees. The proposed safety of the non-slip outsole is intended use and/or functional and is not germane to the issue of patentability as there is no structure to examine. See 35 USC 102 rejection above.
That Austin does not teach the limit portion. That the shoulder of Austin is used to prevent the straps from coming off the sole, not to prevent to prevent the sole from being influenced from the pressure of body weight.” (Remarks Page 4, 3rd Paragraph)
The Examiner respectfully disagrees. In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e.,the limit portion preventing the sole from being influenced by pressure of body weight) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Inasmuch as has been claimed and discussed in the rejection above, the prior art of Bell (as modified by Austin) discloses a limit portion (Austin Annotated Fig. 4, #8; ¶0016) is mounted (¶0016) in a circumferential direction around the edge of the first sole (Austin Annotated Fig. 4 shows the limit portion #8 is located circumferentially around the sole #2), and therefore meets the limitations of the invention as required in Claim 1 of Applicant’s invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732